UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
______________________________________

JULIE MARIE STRONG,
                                                                              DECISION
                                       Plaintiff,                               and
                       v.                                                      ORDER

NANCY A. BERRYHILL, 1 Commissioner of                                       17-CV-1286F
 Social Security,                                                              (consent)

                           Defendant.
______________________________________

APPEARANCES:                   LAW OFFICES OF KENNETH HILLER, PLLC
                               Attorneys for Plaintiff
                               KENNETH R. HILLER and
                               JUSTIN DAVID JONES, of Counsel
                               6000 North Bailey Avenue, Suite 1A
                               Amherst, New York 14226

                               JAMES P. KENNEDY, JR.
                               UNITED STATES ATTORNEY
                               Attorney for Defendant
                               Federal Centre
                               138 Delaware Avenue
                               Buffalo, New York 14202
                                             and
                               SIXTINA FERNANDEZ,
                               Special Assistant United States Attorney, of Counsel
                               Social Security Administration
                               Office of General Counsel
                               26 Federal Plaza, Room 3904
                               New York, New York 10278
                                             and
                               DENNIS J. CANNING, and
                               SCOTT C. KELLER,
                               Special Assistant United States Attorneys, of Counsel
                               Social Security Administration
                               Office of General Counsel
                               601 East 12th Street, Room 965
                               Kansas City, Missouri 64106

1Nancy A. Berryhill became Acting Commissioner of the Social Security Administration on April 17, 2018,
and pursuant to Rule 25(d) of the Federal Rules of Civil Procedure is automatically substituted as the
defendant in this suit with no further action required to continue the action.
                                             JURISDICTION

        On June 19, 2018, the parties to this action, consented pursuant to 28 U.S.C.

§ 636(c) to proceed before the undersigned. (Dkt. 7). The matter is presently before

the court on motions for judgment on the pleadings filed by Plaintiff on August 27, 2018

(Dkt. 10), and by Defendant on November 2, 2018 (Dkt. 15).



                                             BACKGROUND

        Plaintiff Julie Marie Strong (“Plaintiff”), brings this action under the Social Security

Act (“the Act”), 42 U.S.C. § 405(g), seeking judicial review of the Commissioner of

Social Security’s final decision denying Plaintiff’s application filed with the Social

Security Administration (“SSA”), on August 12, 2013, for Disability Insurance Benefits

under Title II of the Act (“SSDI” or “disability benefits”). Plaintiff originally alleged she

became disabled on February 1, 2010, AR2 at 204, based on neck and spine conditions,

depression and anxiety. AR at 204, 208. Plaintiff’s application initially was denied on

October 24, 2013, AR at 88-100, and at the reconsideration level on February 20,

2014. 3 AR at 101-13. At Plaintiff’s timely request, on May 3, 2016, a hearing (“the

administrative hearing”), was held in Buffalo, New York before administrative law judge

Melissa Lin Jones (“the ALJ”), at which Plaintiff, represented by legal counsel Stephen

Brooks, Esq., and vocational expert (“VE”) Michele Erbacher (“VE Erbacher”) appeared




2 References to “AR” are to the page of the Administrative Record electronically filed by Defendant on

June 26, 2018 (Dkt. 8).
3 Plaintiff filed her disability benefits claim while a resident of California. Her reconsideration was based

on a surgery after the initial denial. After the reconsideration denial, Plaintiff relocated to the Western
District of New York and her claim was transferred.

                                                       2
and testified. AR at 50-87. During the administrative hearing, Plaintiff amended her

alleged disability onset date to October 25, 2010. AR at 57.

       On July 26, 2016, the ALJ issued a decision denying Plaintiff’s claim. AR at 27-

47 (“the ALJ’s decision”). On October 11, 2017, the Appeals Council issued a decision

denying Plaintiff’s request for review, rendering the ALJ’s decision the Commissioner’s

final decision. AR at 1-7. On December 11, 2017, Plaintiff commenced the instant

action seeking judicial review of the ALJ’s decision.

       On August 27, 2018, Plaintiff filed a motion for judgment on the pleadings (Dkt.

10) (“Plaintiff’s Motion”), attaching the Memorandum of Law in Support of Plaintiff’s

Motion for Judgment on the Pleadings (Dkt. 10-1) (“Plaintiff’s Memorandum”). On

November 2, 2018, Defendant filed a motion for judgment on the pleadings (Dkt. 15)

(“Defendant’s Motion”), attaching Defendant’s Brief in Support of Defendant’s Motion for

Judgment on the Pleadings and in Response to Plaintiff’s Brief Pursuant to Local

Standing Order on Social Security Cases (Dkt. 15-1) (“Defendant’s Memorandum”). In

further support of Plaintiff’s Motion, Plaintiff filed on December 17, 2018, Plaintiff’s

Response to the Commissioner’s Brief in Support of the Defendant’s Motion for

Judgment on the Pleadings (Dkt. 16) (“Plaintiff’s Reply”). Oral argument was deemed

unnecessary.

       Based on the following, Plaintiff’s Motion is DENIED; Defendant’s Motion is

GRANTED.




                                              3
                                                  FACTS 4

        Plaintiff Julie Marie Strong (“Plaintiff” or “Strong”), born March 7, 1964, was 46

years old as of October 25, 2010, her amended alleged disability onset date (“DOD”),

and 52 as of the May 3, 2016 administrative hearing. AR at 57, 204. Plaintiff is a high

school graduate and attended some college. AR at 59. Although born and raised in the

western New York area, at age 22 Plaintiff moved to Phoenix, Arizona to live with her

mother and sister, and the next year moved to San Diego, California, AR at 319, where

Plaintiff worked, as relevant here, at veterinary hospitals as a veterinary technician,

receptionist, and research associate, as well as a pet store clerk. AR at 59-61, 223-27.

On June 25, 2009, while working in California as a research associate, Plaintiff

sustained a work-related injury, following which Plaintiff underwent three surgeries on

her cervical spine, including on May 19, 2011 (“first surgery”), June 28, 2012 (“second

surgery”), and November 14, 2013 (“third surgery”). AR at 336, 362, 455, 466. Plaintiff

has not worked since February 1, 2010, her original disability onset date, AR at 208-09,

and last saw her surgeon on April 2014, just before Plaintiff moved from California back

to New York where the cost of living is lower. AR at 54-55, 73. Plaintiff has no children,

lives alone, takes care of her house, yard, and pet dogs and parrot, and socializes with

friends once or twice a month, and with her aunt every two to three months. AR at 69-

70, 73, 75-76. Plaintiff has a driver’s license, but avoiding driving long distances

because of her spine condition, but has no medical driving restrictions. AR at 72-74. In

moving from California to New York, Plaintiff drove for three weeks in a passenger

vehicle, sharing driving with a friend. AR at 73.


4In the interest of judicial economy, recitation of the Facts is limited to only those facts necessary for
determining the pending motions for judgment on the pleadings.

                                                       4
                                      DISCUSSION

1.     Standard and Scope of Judicial Review

       A claimant is “disabled” within the meaning of the Act and entitled to disability

benefits when she is unable “to engage in any substantial gainful activity by reason of

any medically determinable physical or mental impairment which . . . has lasted or can

be expected to last for a continuous period of not less than 12 months.” 42 U.S.C. §§

416(i)(1); 1382c(a)(3)(A). A district court may set aside the Commissioner’s

determination that a claimant is not disabled if the factual findings are not supported by

substantial evidence, or if the decision is based on legal error. 42 U.S.C. §§ 405(g),

1383(c)(3); Green-Younger v. Barnhart, 335 F.3d 99, 105-06 (2d Cir. 2003). In

reviewing a final decision of the SSA, a district court “is limited to determining whether

the SSA’s conclusions were supported by substantial evidence in the record and were

based on a correct legal standard.” Talavera v. Astrue, 697 F.3d 145, 151 (2d Cir.

2012) (internal quotation marks and citation omitted). “Substantial evidence is more

than a mere scintilla. It means such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.” Id. It is not, however, the district court’s

function to make a de novo determination as to whether the claimant is disabled; rather,

“the reviewing court is required to examine the entire record, including contradictory

evidence and evidence from which conflicting inferences can be drawn” to determine

whether the SSA’s findings are supported by substantial evidence. Id. “Congress has




                                             5
instructed . . . that the factual findings of the Secretary, 5 if supported by substantial

evidence, shall be conclusive.” Rutherford v. Schweiker, 685 F.2d60, 62 (2d Cir. 1982).

2.     Disability Determination

       The applicable regulations set forth a five-step analysis the Commissioner must

follow in determining eligibility for disability benefits. 20 C.F.R. §§ 404.1520 and

416.920. See Bapp v. Bowen, 802 F.2d 601, 604 (2d Cir. 1986); Berry v. Schweiker,

675 F.2d 464 (2d Cir. 1982). If the claimant meets the criteria at any of the five steps,

the inquiry ceases and the claimant is not eligible for disability benefits. 20 C.F.R. §§

404.1520 and 416.920. The first step is to determine whether the applicant is engaged

in substantial gainful activity (“SGA”) during the period for which the benefits are

claimed. 20 C.F.R. §§ 404.1520(b) and 416.920(b). The second step is whether the

applicant has a severe impairment which significantly limits the physical or mental ability

to do basic work activities, as defined in the relevant regulations. 20 C.F.R. §§

404.1520(c) and 416.920(c). Third, if there is an impairment and the impairment, or its

equivalent, is listed in 20 C.F.R. Part 404, Subpart P, Appendix 1 of the regulations

(“Appendix 1” or “the Listings”), and meets the duration requirement, 6 there is a

presumption of inability to perform SGA and the claimant is deemed disabled regardless

of age, education, or work experience. 42 U.S.C. §§ 423(d)(1)(A) and 1382a(c)(3)(A);

20 C.F.R. §§ 404.1520(d) and 416.920(d). As a fourth step, however, if the impairment

or its equivalent is not listed in Appendix 1, the Commissioner must then consider the




5 Pursuant to the Social Security Independence and Program Improvements Act of 1994, the function of

the Secretary of Health and Human Services in Social Security cases was transferred to the
Commissioner of Social Security, effective March 31, 1995.
6 The duration requirement mandates the impairment must last or be expected to last for at least a

continuous twelve-month period. 20 C.F.R. §§ 404.1509 and 416.909.

                                                  6
applicant’s “residual functional capacity” (“RFC”), which is the ability to perform physical

or mental work activities on a sustained basis, notwithstanding the limitations posed by

the applicant’s collective impairments, see 20 C.F.R. 404.1520(e)-(f), and 416.920(e)-

(f), and the demands of any past relevant work (“PRW”). 20 C.F.R. §§ 404.1520(e) and

416.920(e). If the applicant remains capable of performing PRW, disability benefits will

be denied, id., but if the applicant is unable to perform PRW relevant work, the

Commissioner, at the fifth step, must consider whether, given the applicant’s age,

education, and past work experience, the applicant “retains a residual functional

capacity to perform alternative substantial gainful work which exists in the national

economy.” Rosa v. Callahan, 168 F.3d 72, 77 (2d Cir. 1999) (quotation marks and

citation omitted); 20 C.F.R. §§ 404.1560(c) and 416.960(c). The burden of proof is on

the applicant for the first four steps, with the Commissioner bearing the burden of proof

on the final step. 20 C.F.R. §§ 404.1520(a)(4) and 416.920(a)(4); Burgess v. Astrue,

537 F.3d 117, 128 (2d Cir. 2008).

       In the instant case, the ALJ found Plaintiff meets the Act’s insured status

requirement for SSDI through December 31, 2015, AR at 32, Plaintiff has not engaged

in SGA since her amended alleged disability onset date of October 25, 2010, id., that

Plaintiff suffers from the severe impairments of degenerative disc disease and joint

dysfunction, AR at 32-33, but that Plaintiff’s other medically determinable impairments

of a major depression and anxiety do not have more than a minimal impact on Plaintiff’s

ability to do work activities, id. at 33-34, that Plaintiff does not have an impairment or

combination of impairments meeting or medically equal to the severity of any listed

impairment in 20 C.F.R. Part 404, Subpt. P, App. 1, id. at 34-35, and that Plaintiff



                                              7
retains the RFC to perform light work limited to occasionally climbing ramps and stairs,

balancing, stooping, kneeling, crouching, crawling, working at unprotected heights or

around heavy mechanical parts, and reaching overhead, up, down and forward with the

left arm, but can never climb ladders or scaffolds, and Plaintiff is further limited to simple

work with only occasional handling or fingering with her dominant (right) extremity. 7 AR

at 35-41. The ALJ further found Plaintiff unable to perform any past relevant work, AR

at 41, yet given Plaintiff’s age, high school education with the ability to communicate in

English, lack of transferable skills from her past work experience and RFC, jobs exist in

significant number in the national economy that Plaintiff can perform including as an

investigator dealer and a counter clerk, such that Plaintiff is not disabled as defined

under the Act. Id. at 41-42.

        Plaintiff does not contest the ALJ’s findings with regard to the first three steps of

the five-step analysis, but argues the ALJ erred at step four in evaluating the medical

opinions of John G. Lane, M.D. (“Dr. Lane”), Plaintiff’s Memorandum at 24-28, and

further erred at step five in failing to reconcile a conflict between the VE’s testimony and

the Dictionary of Occupational Titles (“DOT”) regarding the two jobs the VE found

Plaintiff can, despite her RFC, perform. Id. at 17-24. Defendant maintains the ALJ

properly considered Dr. Lane’s medical opinions, Defendant’s Memorandum at 13-19,

and properly found Plaintiff could perform other work in the economy. Id. at 19-22. In

reply, Plaintiff reiterates the ALJ did not evaluate Dr. Lane’s opinion according to proper

factors, Plaintiff’s Reply at 4-5, nor reconcile the VE’s testimony with the DOT. Id. at 1-

4.


7In addition to her cervical spine, Plaintiff also injured her shoulder when she fell at work on June 25,
2009, and has a history of right carpal tunnel syndrome. AR at 33, 36.

                                                      8
A.      Step Four

        Plaintiff argues the ALJ failed to assign weight and explain her reasoning as to

each of Dr. Lane’s opinions, 8 and thus treated the multiple opinions as one, and further

misread the December 17, 2012 opinion, erroneously considering it as “situational”

given Dr. Lane reported Plaintiff’s symptoms were unlikely to change. Plaintiff’s

Memorandum at 24-28. Defendant maintains the ALJ did not erroneously discount Dr.

Lane’s December 17, 2012 opinion because Plaintiff, at the time, was recovering from

her second surgery, and Dr. Lane did not anticipate Plaintiff would undergo the third

surgery, such that his opinion was situational. Defendant’s Memorandum at 13-19.

Plaintiff asserts Defendant relies on a post hoc rationalization for the ALJ’s rejection of

Dr. Lane’s December 17, 2012 opinion. Plaintiff’s Reply at 4-5. Plaintiff’s argument on

this issue is without merit.

        Preliminarily, Dr. Lane’s final assessment on December 17, 2012, that Plaintiff

had reached “permanent and stationary status,” and that “maximal medical

improvement has been achieved” with Plaintiff limited to lifting no more than 10 lbs., AR

at 342, is consistent with work at the exertional level of sedentary, as opposed to light. 9


8 The court notes that although the ALJ refers to Dr. Lane as Plaintiff’s “treating doctor,” AR at 39, a plain

reading of Dr. Lane’s opinions establishes that Dr. Lane’s relationship with Plaintiff was as a consultative
examiner in connection with Plaintiff’s disability benefits application. AR at 334-73.
9
  As defined under the applicable regulations, “sedentary” work
         involves lifting no more than 10 pounds at a time and occasionally lifting or carrying articles like
         docket files, ledgers, and small tools. Although a sedentary job is defined as one which involves
         sitting, a certain amount of walking and standing is often necessary in carryout job duties. Jobs
         are sedentary if walking and standing are required occasionally and other sedentary criteria are
         met.
20 C.F.R. § 404.1567(a).
Further, “light” work
         involves lifting no more than 20 pounds at a time with frequent lifting or carrying of objects
         weighing up to 10 pounds. Even though the weight lifted may be very little, a job is in this
         category when it requires a good deal of walking or standing, or when it involves sitting most of
         the time with some pushing and pulling of arm or leg controls. To be considered capable of
         performing a full or wide range of light work, you must have the ability to do substantially all of

                                                      9
Accordingly, whether the ALJ properly considered Dr. Lane’s opinions is critical

because other than the investigator dealer and counter clerk positions, both of light

exertion, the VE was unable to identify any other jobs existing in the national economy

that Plaintiff could perform given Plaintiff’s RFC, as assessed by the ALJ, is less than

the full range of sedentary work given Plaintiff’s restricted ability to handle and finger

with her dominant hand. AR at 35, 84-85.

        In connection with Plaintiff’s Workers’ Compensation claim, Dr. Lane examined

Plaintiff on four occasions, including September 27, 2010 (AR at 362), 10 January 9,

2012 (AR at 361-73), May 7, 2012 (AR at 350-60), and December 17, 2012 (AR at 334-

49). On January 9, 2012, Dr. Lane opined Plaintiff had yet to achieve “permanent and

stationary status” and was “temporarily precluded from heavy lifting as well as repetitive

cervical motions.” AR at 367. Dr. Lane similarly opined on May 7, 2012, that Plaintiff “is

not yet permanent and stationary,” and “may perform modified duties with no heavy

lifting or repetitive cervical motions.” AR at 355. On December 17, 2012, Dr. Lane

reported “[a] permanent and stationary status has been achieved as of this date, and

maximal medical improvement has been achieved” with Plaintiff “precluded from lifting

greater than ten pounds, as well as repetitive cervical motions.” AR at 342. The ALJ

considered Dr. Lane’s December 17, 2012 opinion as “situational to the claimant’s

recovery from surgery” and accorded it “little weight.” AR at 39.




         these activities. If someone can do light work, we determine that he or she can do sedentary
         work, unless there are additional limiting factors such as loss of fine dexterity or inability to sit for
         long periods of time.
20 C.F.R. § 404.1567(b).
10 Although Dr. Lane refers to Plaintiff as having been “previously examined in my capacity as an Agreed

Medical Evaluator on September 27, 2010,” AR at 362, no report from such examination is in the record.

                                                        10
       Nothing supports Plaintiff’s assertion that the ALJ failed to consider each of Dr.

Lane’s opinions in the record; rather, the ALJ reiterates each of Dr. Lane’s opinions on

Plaintiff’s ability to work following the examinations on January 9, 2012, May 7, 2012,

and December 17, 2012, when Dr. Lane opined “maximal medical improvement has

been achieved” with Plaintiff unable to lift more than 10 lbs. or engage in repetitive

cervical motions. AR at 39. Further, despite Dr. Lane’s statement in the December 17,

2012 opinion that Plaintiff “is not going to undergo further surgical treatment,” AR at

341, that Plaintiff did, in fact, undergo further surgery on November 14, 2013, AR at

466-47, following which Plaintiff’s symptoms were reported on January 20, 2014, as

much improved, AR at 468, cannot be ignored. Simply, the third surgery, although not

anticipated on December 17, 2012, renders the December 17, 2012 opinion

“situational.” Accordingly, the ALJ did not err by considering the opinion “situational to

Plaintiff’s recovery from [the second] surgery” and according it “little weight” in light of

the improvement Plaintiff experienced following the third surgery on November 14,

2013, such that the ALJ’s assessment of Plaintiff’s RFC at step four is supported by

substantial evidence in the record.

B.     Step Five

       Plaintiff argues the ALJ erred at step five by failing to reconcile a conflict between

the VE’s testimony and the DOT regarding the two jobs the VE found that Plaintiff, given

her RFC, can perform. Plaintiff’s Memorandum at 17-24. In opposition, Defendant

argues the ALJ properly found Plaintiff could perform other work in the economy.

Defendant’s Memorandum at 19-22. In reply, Plaintiff repeats the argument that the

ALJ failed to reconcile the VE’s testimony with the DOT. Plaintiff’s Reply at 1-4.



                                              11
         According to Plaintiff, the ALJ’s inclusion in Plaintiff’s RFC of a restriction to

“simple work” precludes Plaintiff from the counter clerk position, defined under the DOT

as “an individual who collects film for processing and collects payments from customers

at a ‘photofinishing establishment.’” Plaintiff’s Memorandum at 21. According to

Plaintiff, the DOT further specifies that the counter clerk position requires “level three in

clerical perception,” which, although not defined in the DOT, is defined in its successor,

the Occupational Information Network (“O*NET”). Id. at 22. Plaintiff urges the court to

apply the O*net definitions in lieu of the DOT because the DOT is a database which has

not been updated in three decades, and the United States Department of Labor’s

current preferred database is the O*NET, which defines “clerical perception” as “‘the

ability to see details in written materials quickly and correctly.’” Plaintiff’s Memorandum

at 22 (quoting Ability Profiler: Scoring Program User’s Guide 2 (U.D. Dep’t of Labor

Version 4.2 2012). Further, “‘[t]he material may be text or numbers on a page, in lists,

or in tables,’” id., and “‘involves noticing if there are mistakes in the text and numbers,

or if there are careless errors in working math problems.’” Plaintiff’s argument is without

merit.

         Specifically, Social Security Ruling 11 (“SSR”) 00-4P provides in pertinent part that

         In making disability determinations, we rely primarily on the DOT (including its
         companion publication, the [Selected Characteristics of Occupations Defined in
         the Revised Dictionary of Occupations Titles] SCO), for information about the
         requirements of work in the national economy. [The SSA] use[s] these
         publications at steps 4 and 5 of the sequential process. When there is an
         apparent unresolved conflict between the VE . . . evidence and the DOT, the
         adjudicator must elicit a reasonable explanation for the conflict before relying on
         the VE . . . evidence to support a determination or decision about whether the

11 Social Security Rulings are agency rulings “published under the authority of the Commissioner of Social

Security and are binding on all components of the Administration. These rulings represent precedent final
opinions and orders and statements of policy and interpretations that [the SSA] ha[s] adopted.” 20 C.F.R.
402.35(b)(1).

                                                   12
       claimant is disabled. At the hearing levels, as part of the adjudicator’s duty to
       fully develop the record, the adjudicator will inquire, on the record, as to whether
       or not there is such consistency.

       Neither the DOT nor the VE . . . evidence automatically “trumps” when there is a
       conflict. The adjudicator must resolve the conflict by determining if the
       explanation given by the VE . . . is reasonable and provides a basis for relying on
       the VE . . . testimony rather than on the DOT information.

SSR 00-4P, 2000 WL 1898704, at * 2.

The VE’s reliance on the DOT, despite not having been updated in more than 25 years,

remains “‘an accepted basis for vocational opinion according to the Commissioner’s

rules.’” Waldvogel v. Comm’r of Soc. Sec., 2017 WL 3995590, at * 14 (N.D.N.Y. Sept.

11, 2017) (quoting Henry v. Colvin, 2015 WL 9238959, at *7 n. 7 (S.D.N.Y. Dec. 17,

2015)). See also Brault v. Social Security Administration, Commissioner, 683 F.3d 443,

446 (2d Cir. 2012) (“the DOT is so valued that a VE whose evidence conflicts with the

DOT must provide a ‘reasonable explanation’ to the ALJ for the conflict.”); Valentin v.

Berryhill, 2018 WL 4300119, at * (D.Conn. Sept. 9, 2018) (holding the ALJ did not err at

step 5 by relying on job descriptions in the DOT rather than on the O*NET); and Ryan v.

Astrue, 650 F.Supp.2d 207, 218 (N.D.N.Y. 2009) (“Even if the VE’s testimony was in

conflict with O’Net [sic], there is no requirement that the VE’s testimony comply with that

database. Instead, the VE’s testimony must comply with the DOT.”). Significantly,

here, the asserted inconsistency arises not from the VE’s testimony and the DOT, but

from Plaintiff’s reliance on the O*net for the definition of “simple work” which Plaintiff, for

reasons unexplained, equates with “clerical perception” which, as discussed, is not

defined under the DOT. Accordingly, Plaintiff has interjected an issue where none

otherwise existed.




                                              13
       Significantly, Plaintiff does not point to any caselaw from within the Second

Circuit holding the VE’s reliance on the DOT’s job descriptions is improper. Nor does

Plaintiff reference any authority calling into doubt the accuracy of job descriptions

contained in the DOT as compared to those contained in the O*NET but, rather, baldly

concludes that because the DOT’s job descriptions have not been updated since 1991,

they must be less accurate than those found on the O*NET database. In any event,

unlike the DOT, O*NET does not appear in the Social Security Rulings as an approved

source nor one with which the VE’s testimony must be consistent. See Allen ex rel.

Allen v. Comm’r of Soc. Sec., 2017 WL 6001830, at * 7 *N.D.N.Y. Dec. 4, 2017) (finding

the plaintiff’s argument that “the DOT is outdated and not an accurate representation of

occupations in today’s world [ ] interesting but must fail,” because 20 C.F.R. §

419.966(d)(1) provides “an ALJ may take administrative notice of job data from ‘various

governmental and other publications’ including the DOT.”); see also SSR 00-4P, 2000

WL 1898704, at * 2 (“In making disability determinations, we rely primarily on the DOT

(including its companion publication, the SCO), for information about the requirements

of work in the national economy.”). The evidence in the record also is clear that the VE

is a certified rehabilitation counselor, with a master’s degree in rehabilitation counseling,

a field in which the VE has worked since 2006, AR at 299-300, and the ALJ at the

administrative hearing obtained Plaintiff’s waiver to any objections as to the VE’s

qualifications. AR at 76-77. Accordingly, the ALJ did not err in accepting the VE’s

testimony that Plaintiff’s RFC permitted Plaintiff to perform the counter clerk position.

       Significantly, the ALJ need identify only one job that the Plaintiff can perform.

See 20 C.F.R. § 404.1566(b) (“Work exists in the national economy when there is a



                                             14
significant number of jobs (in one or more occupations) having requirements which you

are able to meet with your physical or mental abilities and vocational qualifications”).

See also, McQuaid v. Astrue, 2012 WL 5472300, at *5 (N.D.N.Y. Nov. 9, 2012) (a

“finding of one job is sufficient to demonstrate that there is other work that [plaintiff]

could perform”). Accordingly, because the ALJ’s finding that Plaintiff could work as a

counter clerk was not improper, there is at least one job in the national economy that

Plaintiff can perform negating the court’s need to address whether the ALJ erred in

determining Plaintiff can also perform the investigative dealer position.

       As such, the ALJ’s step five determination that work exists in the national

economy that Plaintiff can perform despite her RFC is supported by substantial

evidence in the record.



                                       CONCLUSION

       Based on the foregoing, Plaintiff’s Motion (Dkt. 10) is DENIED; Defendant’s

Motion (Dkt. 15) is GRANTED. The Clerk of Court is directed to close the file.

SO ORDERED.

                                               /s/ Leslie G. Foschio
                                    ______________________________________
                                               LESLIE G. FOSCHIO
                                       UNITED STATES MAGISTRATE JUDGE

DATED:        June 12th, 2019
              Buffalo, New York




                                              15
